Citation Nr: 0704178	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine.  

2.  Entitlement to service connection for a disorder of the 
cervical spine, including on a secondary basis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to July 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  No competent evidence of record demonstrates that the 
veteran suffers from a current disorder of the lumbar spine 
that had its onset during active service or is otherwise 
related to the veteran's active service.  

2.  No competent evidence of record demonstrates that the 
veteran suffers from a current disorder of the cervical spine 
that had its onset during active service or is otherwise 
related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
disorder of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for a 
disorder of the cervical spine have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case the veteran was not provided VCAA notice as to 
the assignment of disability ratings and effective dates.  
However, this lack of notice cannot result in prejudice to 
the veteran because, as the Board is denying his claims, any 
questions regarding these downstream elements are rendered 
moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in April 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in March 
2004.  The veteran was told that he must submit evidence that 
his back and neck conditions had existed from military 
service to the present time.  He was advised of his and VA's 
respective duties in obtaining evidence, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additionally, the veteran was told 
during the June 2005 hearing that it was important that he 
show a relationship between his neck problem and his active 
service.  Therefore, the Board finds that the veteran was 
fully apprised of the elements necessary to substantiate his 
claims.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has requested VA assistance 
in obtaining medical evidence from Miriam Hospital (Dr. 
Sammartino), Rhode Island Hospital (Dr. Thayer and Dr. 
Sammartino), Hartford Hospital (Dr. Poletti, Dr. Raycroft, 
and Dr. Gahm) and Roger Williams Medical Center.  Evidence 
was received from Hartford Hospital listing Dr. Gahm, from 
Dr. Poletti, from Landmark Medical Center listing Dr. 
Sammartino, and from Rhode Island Hospital listing Dr. 
Thayer.  Replies from Roger Williams Hospital, Miriam 
Hospital, and for additional records from Rhode Island 
Hospital indicated that no records existed related to 
treatment of the veteran for a back or neck condition.  The 
veteran was apprised of these results by the August 2004 
statement of the case and the September 2004 supplemental 
statement of the case.  He was told in the April 2003 letter 
that it was his responsibility to make sure VA received all 
records not in the possession of the Federal government.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record is absent for competent evidence 
that the veteran's claimed disabilities may be associated 
with service.  Only the veteran's own assertions provide any 
association between his current claimed disabilities and 
service.  He has not demonstrated the requisite medical 
knowledge to provide competent evidence as to etiology.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As the record is absent for any 
competent evidence of an association between the veteran's 
claimed disabilities and his service, the Board declines to 
afford the veteran a VA examination in this case.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service connection

The veteran contends that his current lumbar spine disorder 
had its onset during service, and is a continuation of his 
low back problems for which he sought treatment during 
service.  He also contends that his current cervical spine 
disorder is a result of, or secondary to, the lumbar spine 
disorder.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Arthritis may be presumed to have had its onset during 
service if manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Service connection may also be established for a condition 
noted during service or in the presumptive period that is not 
established as chronic.  In such case, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a non-service connected disease or injury that 
is proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records, from May 1962, reported the veteran 
to have recurrent back strain.  A June 1962 orthopedic clinic 
note reported x-ray evidence of a bilateral defect in the 
pars interarticularis of L3, and diagnosed the veteran with 
spondylolysis, L3.  This orthopedic note also documented the 
veteran's report that his back condition began in January, 
prior to entrance into service, and that his back problem had 
resulted in is inability to work for one month prior to 
service.  A Medical Board Proceedings, from July 1962, found 
the veteran to be medically unfit for further military 
service because of spondylolysis, L3.  This report also 
indicated that the veteran's disqualifying condition existed 
prior to entry on active duty and was not caused or 
aggravated by active duty.

Post service, the first evidence of any back disorder is an 
operation report from Dr. Thayer at Rhode Island Hospital.  
This report showed that laminectomies and removal of 
herniated discs at L-5, S-1 were performed in October 1968 
for treatment of ruptured intervertebral discs at L-4, 5 and 
L-5, S-1 on the right.  No etiology is indicated.  

A discharge summary, signed by Dr. Sammartino, reported that 
the veteran was admitted in November 1974 for back and left 
leg pain, found to have a ruptured intervertebral disc at L5, 
S1, and underwent a hemilaminectomy L5, S1 left, removal of 
ruptured intervertebral disc, foraminotomy.  His discharge 
diagnosis was ruptured intervertebral disc.  Again, no 
etiology is indicated.  

The next evidence of a back disorder is an August 1997 
radiology report from Hartford Hospital.  Magnetic resonance 
imaging (MRI) showed central disc herniation at C5 - C6, 
causing mild central stenosis.  This MRI also showed small 
disc bulge at C3 - C4 and C7 - T1, causing mild impression on 
the thecal sac with no evidence of central stenosis.  
Clinical indication was right C6 radiculopathy.  

A Hartford Hospital radiology report of an April 2003 MRI 
indicated postoperative changes at L5 - S1 and an extruded 
disc on the left at L4 - 5.  A letter from Dr. Poletti, that 
same month, reported an impression of severe left L5 
radiculopathy with quasi-total foot drop due to caudally 
ruptured L4 - 5 disc; status post five lumbar operations, 
status post disc surgery.

While evidence of record indicates that the veteran has 
current disorders of the cervical and lumbar spine, no 
competent evidence of record demonstrates that these 
disorders are etiologically related to his spondylolyis or 
his low back strain during service.   There is no mention of 
disc disease of the lumbar spine until October 1968, over six 
years after the veteran's separation from active service in 
July 1962.  Even then, the disc disease involved not L3, but 
rather L5 - S1.  The record is absent for evidence of post-
service lumbar strain or a problem with L3, the only back 
problems addressed during service.  As such, the Board need 
not decide whether the veteran's spondylolysis of L3 was a 
preexisting condition or whether the condition was aggravated 
by his active service.  

Service medical records show no problem with the veteran's 
thoracic or cervical spine and report only the aforementioned 
lumbar back strain and spondylolysis.  Nor does the veteran 
assert that his cervical spine problems began during service, 
rather, during the June 2005 hearing, the veteran testified 
that he first injured his neck in June 2000.  Hearing 
transcript at 11.  The record does contain earlier evidence 
of cervical spine disease, the August 1997 Hartford Hospital 
radiology report, but this evidence still post-dates service 
by over three decades.  

Only the veteran's own assertions provide evidence that his 
current lumbar and cervical spine conditions are related to 
his service.  These assertions are not competent evidence of 
such a relationship.  As a layperson, the veteran is not 
competent to provide evidence as to the etiology of his 
claimed disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, there is no 
competent medical opinion of record showing that the 
veteran's current cervical and lumbar spine disorders are 
linked to his service.  

Nor does evidence of record support a finding that the 
veteran's lumbar or cervical spine disorders can otherwise be 
related to service by a showing of continuity of 
symptomatology since service.  The Board acknowledges the 
veteran's testimony that he continued to have problems with 
his back after service and had operations on his back 
beginning in 1965.  Hearing transcript at 9.  However, the 
October 1968 operation report, by Dr. Sammartino, is the 
first evidence of any spine surgery or treatment for the 
veteran's back.  

The Board finds that, despite the veteran's contention that 
he suffered from back pain continuously since service, the 
absence of evidence of treatment for six years after 
separation from service, is more probative in this case, on 
the issue of continuity of symptomatology.  As to the 
veteran's account that he suffered from back problems 
continuously since service, these accounts are afforded very 
little probative value as he has demonstrated a lack of 
credibility in reporting events occurring many years ago.  

During the June 2005 hearing, the veteran stated that he had 
never had any back problems prior to his entry into service.  
However, contemporaneous medical records report otherwise.  
The July 1962 service medical record documented the veteran's 
report that he began having difficulty with his back in 
college and that every winter he would have episodes of 
severe back pain.  This note also documents the veteran's 
report that he injured his back in January 1962 and sought 
medical treatment at that time.  These notations, made near 
the time of the events, contradict the veteran's recent 
testimony that he had no back problems prior to service.  
This contradiction is evidence that the veteran does not 
accurately remember the events of forty years ago.  

The Board is aware that the veteran's statements are not 
automatically considered to lack any probative value merely 
because they are uncorroborated.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. June 2006).  However, in this case the 
Board finds that the veteran's unsubstantiated report of back 
problems continuously since service is not credible and, 
thus, affords considerably greater weight to the absence of 
any indication of treatment for his back until October 1968.  
See Id.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  This six year period without 
credible evidence of treatment for the veteran's lumbar spine 
is evidence that there has not been a continuity of 
symptomatology since service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

Neither can chronicity of the veteran's lumbar spine disorder 
be established through the presumptive provisions for chronic 
diseases.  While degenerative changes were shown by the April 
2003 MRI, there is no evidence of arthritis of the veteran's 
lumbosacral spine within one year of discharge from service, 
and thus, the provisions of 38 C.F.R. § 3.307 and 3.309(a) 
are inapplicable.  

Finally, since service connection is not established for a 
lumbar spine disorder, the veteran's claim for entitlement to 
service connection for a cervical spine disorder, on a 
secondary basis, must fail as a matter of law.  In this 
instance, the law, and not the evidence, is dispositive of 
the claim, and therefore the claim should be denied because 
of lack of legal merit or of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a disorder of the 
lumbar spine is denied.  

Entitlement to service connection for a disorder of the 
cervical spine, including on a secondary basis, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


